



Exhibit 10-a-2
ROCKWELL COLLINS, INC.


2015 LONG-TERM INCENTIVES PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT




Date:    November 13, 2017 (the “Grant Date”)


Rockwell Collins, Inc. (the “Company”) hereby grants you an award of Restricted
Stock Units (“RSUs”) subject to the Company’s 2015 Long-Term Incentives Plan
(the “Plan”) in accordance with Section 4(d) and Section 6 of the Plan. The
number of RSUs granted to you pursuant to this Award is detailed in your letter
from Robert K. Ortberg dated as of the same date as the Grant Date. Each RSU
represents the right to receive one share of Common Stock of Rockwell Collins in
the future in accordance with these terms and conditions.


The grant of RSUs pursuant to this Agreement is not effective or enforceable
until you properly acknowledge your acceptance of this Agreement by completing
the electronic acceptance of this Agreement. Upon acceptance, the Agreement will
be deemed effective as of the above Grant Date. If you do not acknowledge your
acceptance of this Agreement within six months of the Grant Date, the RSUs will
be forfeited. The Company may also require you to complete a written acceptance
within this time period in lieu of an electronic acceptance.


Capitalized terms used in this Award and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan.


Notwithstanding anything to the contrary in this Award, if the previously
announced transaction with United Technologies Corporation is completed, the
terms and conditions set forth in Exhibit A shall govern the conversion and
payout of the RSUs.


The RSUs have been awarded to you upon the following terms and conditions:


1.    Rights of the Participant with Respect to the RSUs.


a)    No Shareowner Rights. The RSUs granted pursuant to this Award do not and
shall not entitle you to any rights of a shareowner of Common Stock. The RSUs
shall not accrue any rights in respect of ordinary dividends paid on Common
Stock. Your rights with respect to the RSUs shall remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the RSUs lapse, in accordance with this Agreement.


b)    Conversion of RSUs; Issuance of Common Stock. No shares of Common Stock
shall be issued to you prior to the date on which the RSUs vest in accordance
with this Agreement. Neither this Section 1(b) nor any action taken pursuant to
or in accordance with this Section 1(b) shall be construed to create a trust of
any kind. After any RSUs vest pursuant to this Agreement, the Company shall
promptly (and in any event within 30 days) cause shares of Common Stock to be
issued in book-entry form, registered in your name or in the name of your legal
representatives, beneficiaries or heirs, as the case may be, in payment of such
vested whole RSUs.


2.    Vesting of RSUs.


(a)You shall vest in the RSUs as follows: (i) one-third (rounded to the nearest
whole number) of the RSUs shall vest on the first anniversary of the Grant Date,
(ii) an additional one-third (rounded to the nearest whole number) of the RSUs
shall vest on the second anniversary of the Grant Date, and (iii) the balance of
the RSUs shall vest on the third anniversary of the Grant Date (each, a “Vesting
Date”); provided in each case that, except as provided below, you remain
continuously and actively employed by the Company or a Subsidiary until the
applicable Vesting Date.


(b)You shall immediately vest in the unvested RSUs, if (i) you shall die, (ii)
your employment is terminated by reason of your Disability (as defined in
Section (e)), (iii) your employment is terminated by the Company following a
Change of Control (as defined in the Plan) other than for Cause (as defined in
Section (c)), or (iv) you terminate your employment following a Change of
Control for Good Reason (as defined in Section (d)).


(c)    “Cause” shall mean:


1

--------------------------------------------------------------------------------







(i)your willful and continued failure to perform substantially your duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by (x) the Board or the Chief
Executive Officer of the Company if you are an executive officer or Senior Vice
President of the Company or (y) the Senior Vice President of Human Resources if
you are not an executive officer or Senior Vice President of the Company. Such
notice shall specifically identify the manner in which you have not
substantially performed your duties; or
(ii)your willful engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of you,
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. If you are an executive officer or Senior
Vice President of the Company, any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of an executive officer’s or Senior Vice
President’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the executive officer or Senior Vice
President a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at the meeting of
the Board called and held for such purpose (after reasonable notice is provided
and the executive officer or Senior Vice President is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, the executive officer or Senior Vice President was
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


(d)    “Good Reason” shall mean:


(i)the assignment to you of any duties inconsistent in any material respect with
your most significant position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;
    (ii)    requiring you to be based at any office or location other than the
location where you were employed immediately preceding the Change of Control
unless any office or location is less than 35 miles from such location, or if
the distance from the new location to your residence is less than the distance
from the old location to the residence;


(iii)    any failure by the Company to maintain your compensation at a level
consistent with that generally in effect prior to any Change of Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;


(iv)    any purported termination by the Company of your employment otherwise
than as expressly permitted by this Agreement; or


(v)    any failure by the Company to comply with and satisfy Section 13 of this
Agreement.


For purposes of this Section 2(d), any good faith determination of “Good Reason”
made by you shall be conclusive.
(e)    “Disability” shall mean a disability for a continuous period of at least
six months under the Company’s long-term disability plan during the period of
your continuous service as an employee of the Company.


(f)    If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in Section (a) or (b) of this Section, except as otherwise
provided in Section 3 or 4, you shall be deemed not to have vested in any of the
unvested RSUs and shall have no further rights with respect to the unvested
RSUs. For the avoidance of doubt, you will be deemed to have ceased being an
Employee on the day you are no longer actively providing services as an
Employee, which date will not be extended by any notice period that may be
required contractually or under applicable law. Notwithstanding the foregoing,
the Company’s Senior Vice President of Human Resources or General Counsel (or
any


2

--------------------------------------------------------------------------------





delegate) shall have the sole discretion to determine when you cease to be an
Employee for purposes of participation in the Plan.


3.     Divestiture.     If the Company divests all or substantially all of a
business operation of the Company and such divestiture (as defined below)
results in the termination of your employment with the Company or its
subsidiaries, your unvested RSUs will vest immediately as of the date of such
termination and you will receive shares of Common Stock in exchange for unvested
RSUs; provided, however, if you are subject to US tax, such termination must
qualify as a “separation from service” under Section 409A of the Internal
Revenue Code and the regulations thereunder (“Section 409A”). If you are subject
to US tax and such termination as a result of such divestiture does not qualify
as a separation from service under Section 409A, then your unvested RSUs will
vest immediately as of the date of the divestiture and within 30 days after each
remaining Vesting Date, the Company shall cause shares of Common Stock to be
issued in book-entry form, registered in your name or in the name of your legal
representatives, beneficiaries or heirs, as the case may be, in payment of each
applicable tranche of RSUs. A “divestiture” shall mean a transaction which
results in the transfer of control of the business operation divested to any
person, corporation, association, partnership, joint venture, limited liability
company or other business entity of which less than 50% of the voting stock or
other equity interests (in the case of entities other than corporations), is
owned or controlled directly or indirectly by the Company, by one or more of the
Company’s subsidiaries or by a combination thereof.


4.    Retirement.


(a)If you terminate your employment with the company or one of its affiliates
due to your retirement (i.e., any termination of employment after you have
attained age 55, other than a termination pursuant to Section 2(b) or 3 above)
you will receive a pro rata portion of your unvested RSUs (determined in
accordance with Section 4(c) below) promptly (and in any event within 30 days)
following the date of your retirement; provided, however, if you are subject to
US tax, such termination must qualify as a “separation from service” under
Section 409A. The Company shall cause shares of Common Stock to be issued in
book-entry form, registered in your name or in the name of your legal
representatives, beneficiaries or heirs, as the case may be, in payment of such
RSUs. In addition, if you engage in Detrimental Activity, whether before or
after your termination of employment, your RSUs will be forfeited.
 
(b)“Detrimental Activity” shall mean willfull, reckless or grossly negligent
activity that is determined by the Committee to be detrimental to or destructive
of the business or property of the company. Any such determination by the
Committee shall be final and binding for all purposes. Notwithstanding the
foregoing, no payment hereunder shall be forfeited or become not payable by
virtue of this Section 4(b) on or after the date of a Change of Control (as
defined in the Plan) unless the “Cause” standard set forth in Section 2(c) is
satisfied. In addition, if you are or subsequently become an executive officer
of the Company, a Senior Vice President, a Vice President & General Manager, a
Vice President & Controller or another employee who becomes subject to the
Policy (as defined below), your RSUs and the value you receive upon vesting of
the RSUs will be subject to the Company’s Compensation Recovery Policy, as
amended from time to time, including, without limitation, any amendments
required to comply with the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Policy”), except where prohibited by law. Currently, the
Company’s executive officers, Senior Vice Presidents, Vice Presidents & General
Managers and Vice Presidents & Controllers are the only employees subject to the
Policy. If you become subject to the Policy, you will be notified by the
Company’s Human Resources department. Further, if you have attained the level of
Vice President (or above) with the Company and you have not previously entered
into a Noncompetition and Nonsolicitation Agreement with the Company (the “NCNS
Agreement”), this grant of RSUs is contingent on your agreement, if requested by
the Company within thirty days of the date of this Agreement, to be bound by the
NCNS Agreement by returning a signed copy of the NCNS Agreement to the Company
within the time period prescribed by the Company’s General Counsel.


(c)Any pro rata portion of RSUs due to you because of your retirement will be
determined by multiplying the number of RSUs granted to you pursuant to this
Agreement by a fraction, where the numerator is the number of days from the
Grant Date (including the Grant Date) until the date of your retirement and
where the denominator is number of days from the Grant Date to the third
anniversary of the Grant Date. This pro rata amount will be reduced by the
number of RSUs, if any, for which a Vesting Date has already occurred. Any
partial shares will be rounded to the nearest whole share.


5.    Restriction on Transfer. The RSUs shall be deliverable, during your
lifetime, only to you and are not transferable by you other than by will or by
the laws of descent and distribution.


6.    Adjustments to RSUs. In the event of any change in or affecting the
outstanding shares of Common Stock of the Company by reason of a stock dividend
or split, merger or consolidation, or various other events, adjustments will be
made as appropriate in connection with the RSUs as contemplated in the Plan.


3

--------------------------------------------------------------------------------







7.    Tax and Withholding. The Common Stock delivered to you in respect of the
RSUs will in most circumstances be taxable to you as compensation income, based
on the Fair Market Value of the Common Stock on the day that the Common Stock is
deliverable to you, subject to applicable law. However, your personal income tax
situation may vary depending on a variety of factors, including your
jurisdiction. The Company or its related entity will withhold income taxes and
any other applicable taxes or required deductions (including social
contributions) up to the maximum statutory withholding requirements or otherwise
in accordance with applicable law. You may owe additional taxes or other amounts
relating to the RSUs or Common Stock in addition to any amount withheld by the
Company. If you are subject to FICA, FICA tax withholding will also apply except
to the extent FICA taxes have already been collected in the case of
retirement-eligible employees as described in Section 8 below. The Company will
reduce the number of shares of Common Stock otherwise deliverable to you to
satisfy taxes that are due, subject to applicable law.


As a condition of the grant and vesting of the RSUs, the Company or your
employer (or an administrative agent) shall have the right, in whole in part,
upon any payment to you of cash and/or Common Stock hereunder, (a) to deduct an
amount equal to the taxes, social contributions, and/or other charges up to the
maximum statutory withholding requirements or otherwise in accordance with
applicable law in respect of RSUs and Common Stock acquired or (b) to require
you (or any other person entitled to the RSUs) to pay it an amount sufficient to
provide for any such taxes, social charges and/or other charges. You agree (for
yourself and on behalf of any other person who becomes entitled to the RSUs or
the Common Stock) that if the Company or your employer (or an administrative
agent) elects to require you (or such other person) to remit an amount
sufficient to pay such taxes, social contributions, and/or other charges, you
(or such other person) must remit that amount within three business days after
such amount is due. The Company will generally withhold required amounts from
your payments, unless the Company has made other arrangements with you for you
to promptly remit an amount sufficient to pay such withholding of tax, social
contributions, and/or other charges (and may condition delivery of cash and/or
Common Stock hereunder upon such payment).


You acknowledge and agree that you are solely responsible for any and all taxes,
social contributions, and/or other charges that may be assessed by any taxing
authority in the United States or any other jurisdiction arising from the RSUs,
the Common Stock or dividends (if any), that such amounts may exceed any amount
withheld by the Company, your employer or the administrative agent, and that
neither the Company nor any affiliate is liable for any such assessments. You
are solely responsible for all relevant documentation that may be required of
you in relation to the RSUs, such as but not limited to personal income tax
returns or reporting statements in relation to the receipt, holding, or
subsequent sale of Common Stock and the receipt of dividends, if any. You
acknowledge and agree that the Company makes no representations regarding the
treatment of taxes, social contributions, or other charges and does not commit
to and is under no obligation to structure the terms of the Plan or any award to
reduce or eliminate your liability for any income taxes, social contributions,
or other charges or to achieve any particular tax result. You also understand
that applicable laws may require varying Stock or award valuation methods for
purposes of calculating taxes, social contributions, and/or other charges, and
the Company assumes no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or such amounts that may
be required in relation to the award under applicable laws. Further, if you
become subject to tax in more than one jurisdiction, the Company, your employer,
or an administrative agent may be required to withhold or account for such
amounts in more than one jurisdiction. You should consult a tax or financial
advisor if you have questions.


8.    FICA and Retirement and Related Matters. Please note that in certain
countries, you may be subject to taxes or other charges prior to the applicable
Vesting Dates of the RSUs, despite the fact that no shares of Common Stock have
yet been delivered to you. You should seek advice from your personal tax or
financial advisor, but the Company or its affiliate will comply with applicable
withholding requirements. In particular, if you are subject to FICA, and if you
are or become eligible for retirement prior to the final Vesting Date, a portion
of your RSUs may become subject to FICA taxes prior to the applicable Vesting
Dates of the RSUs despite the fact that no shares of Common Stock have yet been
delivered to you. FICA taxes are required to be withheld by the Company with
respect to the pro rata portion of the RSUs you would receive if you retired. As
an administrative practice in accordance with IRS regulations, the Company will
generally delay the application of these FICA taxes on retirement eligible
Employees until December of the year of withholding (or when you receive the
Common Stock if earlier). FICA taxes will be computed based upon the Fair Market
Value of the Common Stock on the date of the withholding. The Company will
withhold FICA taxes due from your regular wages or an annual incentive plan
payment.


9.    Communications. The Company may, in its sole discretion, decide to deliver
any documents related to the RSUs, future RSUs, the Common Stock, or any other
Company-related documents by electronic means. By accepting the RSUs, whether
electronically or otherwise, you hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company, including, but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions. If you have been provided with a copy of this Agreement, the Plan,
or any other relevant documentation in a language


4

--------------------------------------------------------------------------------





other than English, unless otherwise required by applicable law, the English
language documents will prevail in case of any ambiguities or divergences as a
result of translation.


10.    Acknowledgement and Waiver. By executing this Agreement, participating in
the Plan and accepting the grant of RSUs, you hereby agree and acknowledge that:
(a) the Plan is discretionary in nature and that the Company can amend, cancel
or terminate it at any time; (b) the grant of RSUs is voluntary and occasional
and does not create any contractual or other right to receive future RSUs, or
benefits in lieu of any RSUs even if RSUs have been granted repeatedly in the
past; (c) all determinations with respect to any such future grants, including,
but not limited to, if and when RSUs shall be granted, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the value of the RSUs is an extraordinary item of compensation, which is outside
the scope of your employment contract, if any; (f) the RSUs are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any termination, severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) the RSUs cease upon termination of active
employment for any reason except as may otherwise be explicitly provided in this
Agreement and the Plan; (h) for purposes of the RSUs, the termination date shall
be deemed effective as of the date that you are no longer actively employed
regardless of any “garden leave” or other notice period that may be mandated
contractually or under applicable local law; (i) the future value of the Common
Stock acquired in respect of the RSUs, if any, is unknown and cannot be
predicted with certainty, and neither the Company nor any affiliate is
responsible for any foreign exchange fluctuation between your local currency and
the United States Dollar (or the selection by the Company or any affiliates in
its sole discretion of an applicable foreign currency exchange rate) that may
affect the value of the RSUs or any shares of Common Stock received (or the
calculation of income or any taxes, social contributions, or other charges
thereunder); (j) the RSUs do not and are not intended to constitute or create a
contract of employment and can in no event be understood or interpreted to mean
that the Company or a subsidiary is your employer, or that you have an
employment relationship with the Company or a subsidiary or any right to
continue in employment, if any, nor will the RSUs interfere in any way with the
right of your employer to terminate such relationship at any time, subject to
applicable law; (k) any cross-border transfer proceeds received upon the sale of
the shares of Common Stock received in respect of the RSUs must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require you to provide such entity with certain information regarding
the transaction; (l) no claim or entitlement to compensation or damages arises
from the termination of the RSUs or reduction in value of the RSUs or any Common
Stock acquired in respect of the RSUs and you irrevocably release the Company
and your employer from any such claim that may arise; and (m) regarding Data
Privacy: By executing this Agreement, participating in the Plan and accepting
the grant of RSUs, you hereby explicitly and unambiguously consent to the
collection, use, processing and transfer, in electronic or other form, of
personal data by and among, as applicable, your employer, administrative agents
(Fidelity is currently the Stock Plan Administrator) and the Company and other
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that administrative
agents (Fidelity), the Company, your employer and other subsidiaries may hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number or other identification
number, salary/compensation, nationality, job title, any stock or directorships
held in the Company, details of all RSUs or any other entitlement to stock
awarded, canceled, purchased or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). You further understand that Data
may be transferred to any third parties assisting the Company in the
implementation, administration and management of the Plan. You understand that
these recipients may be located in your country of residence, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country of residence. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan. You understand that withdrawing your consent may
affect your ability to participate in the Plan.




11.    Entire Agreement. This Agreement and the other terms applicable to RSUs
granted under the Plan embody the entire agreement and understanding between the
Company and you with respect to the RSUs, and there are no representations,
promises, covenants, agreements or understandings with respect to the RSUs other
than those expressly set forth in this Agreement and the Plan. Notwithstanding
anything in this Agreement to the contrary, the terms of this Agreement shall be
subject to the terms of the Plan and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan, a copy of which may be obtained from the
office of the Secretary of the Company.


12.    Governing Law and Forum; Severability. This Agreement and the Company’s
obligation to issue Common Stock in respect of the RSUs shall be governed by and
construed in accordance with the laws of the State of Delaware, U.S.A., without
regard to the conflict of law principles thereof. If one or more of the
provisions herein shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by


5

--------------------------------------------------------------------------------





law, any provisions that could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan. For purposes of
resolving any dispute that may arise directly or indirectly from this Agreement,
the parties hereby agree that any such dispute that cannot be resolved by the
parties shall be submitted to the exclusive jurisdiction of state and federal
courts located in the state of Delaware.
13.     Successors.
(a)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(b)
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.



14.    United States Internal Revenue Code Section 409A.


(a)    This Agreement is intended to comply with Section 409A (to the extent
applicable) and, to the maximum extent permitted, this Agreement will be
interpreted in accordance with such intention. Notwithstanding any other
provision of this Agreement to the contrary, the Company makes no representation
that the Plan or any amounts payable under this Agreement will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to this Agreement.


(b)    To the extent that any amount payable under this Agreement constitutes an
amount payable or benefit to be provided under a “nonqualified deferred
compensation plan” (as defined in Section 409A) that is not exempt from Section
409A, and such amount is payable as a result of a Separation from Service and
you are a “specified employee” (as defined and determined under Section 409A and
any relevant procedures that the Company may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment or delivery of shares will not be made
to you until the day after the date that is six (6) months following your
Separation from Service, at which time all payments that otherwise would have
been paid to you under this Agreement during that six-month period, but were not
paid because of this paragraph, will be paid in a single lump sum. This
six-month delay will cease to be applicable in the event of your death.
(c)    For purposes of this Agreement and to the extent you are subject to US
tax, “Separation from Service” will have the meaning set forth in Section 409A
and all references to termination of employment and similar references will be
deemed to be references to “Separation from Service” within the meaning of
Section 409A.


15.    United States Prospectus Notification. Copies of the Plan and the summary
of the Plan (the “Prospectus”) and the most recent Annual Report and Proxy
Statement for Rockwell Collins, Inc. are available for review on Fidelity’s
website. You may also request copies of any of these documents, free of charge,
by contacting Rockwell Collins’ Office of the General Counsel.


16.    Compliance with Law. The Company shall not be required to deliver any
shares of Common Stock upon vesting of any RSUs until the requirements of any
federal or state securities laws, rules or regulations or other laws or rules
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied, provided that in all cases the delivery
of any shares of Common Stock will be made within such time frame following the
scheduled payment date as is required to comply with the requirements of Section
409A. Furthermore, the Company reserves the right to impose other requirements
on Participant’s participation in the Plan, on the RSUs, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with any applicable law or facilitate
the administration of the Plan, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Participant understands that the laws of the country in
which he or she is resident at the time of grant or vesting of the RSUs or the
holding or disposition of shares (including any rules or regulations governing
securities, foreign exchange, tax, labor or other matters) may restrict or
prevent the issuance of shares or may subject Participant to additional
procedural or regulatory requirements than he or she is solely responsible for
and will have to independently fulfill in relation to the RSUs or the shares.
Notwithstanding any provision herein, the RSUs and any shares of Common Stock
shall be subject to any special terms and conditions or disclosures as set forth
in any addendum for Participant’s country (the “Addendum to Grant Agreement:
Country-Specific Disclosures, Terms and Condition,” which forms part of this
Award Agreement). An original record of this Award and all the terms hereof,
executed by the Company, is held on file by the Company. To the extent there is
any conflict


6

--------------------------------------------------------------------------------





between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.




ROCKWELL COLLINS, INC.
        
By:


    


Robert J. Perna
Senior Vice President,
General Counsel and Secretary




























































































7

--------------------------------------------------------------------------------





EXHIBIT A


Impact on the RSUs
of the Proposed Transaction with United Technologies Corporation


(1)    Proposed Transaction. On September 4, 2017, the Company, United
Technologies Corporation (“UTC”) and Riveter Merger Sub Corp., a wholly owned
subsidiary of UTC (“Merger Sub”), entered into an Agreement and Plan of Merger
(the “Merger Agreement”) that provides for the acquisition of the Company by
UTC. Subject to the approval of the Company’s shareowners and the satisfaction
or (to the extent permitted by law) waiver of certain other closing conditions,
UTC will acquire the Company through the merger of Merger Sub with and into the
Company (the “Merger”), with the Company surviving the merger and becoming a
wholly owned subsidiary of UTC.


(2)    Impact of the Proposed Transaction. If completed, the Merger shall
constitute a Change of Control for purposes of this Agreement. Pursuant to the
terms of the Merger Agreement, subject to and upon the completion of the Merger,
the RSUs will be assumed by UTC and converted into a time-based restricted stock
units of UTC (the “Converted Awards”) covering a number of shares of UTC common
stock (rounded down to the nearest whole number of shares) equal to the product
obtained by multiplying (1) the number of shares of Common Stock subject to the
RSUs by (2) the Equity Award Exchange Ratio (as defined in the Merger
Agreement). The Converted Awards received in such conversion will be subject to
the same time-based vesting schedule applicable to the original RSUs, subject
only to your continued employment with UTC or an affiliate thereof through each
applicable Vesting Date (subject to the exceptions provided in this Agreement).
The Converted Awards will be settled as provided in Section 1(b) of the
Agreement as soon as practicable after the applicable Vesting Date, but in any
event within 30 days following the applicable Vesting Date. In the event of any
conflict between this Section and the terms of the Merger Agreement, the terms
of the Merger Agreement shall control.


(3)    Certain Modifications. Pursuant to the terms of the Merger Agreement,
effective on or after January 1, 2019, UTC may modify the compensation and
benefits provided to certain employees who were employees of B/E Aerospace, Inc.
and its subsidiaries as of April 13, 2017 (“Legacy B/E Aerospace Employees”), to
make the compensation and benefits provided to such Legacy B/E Aerospace
Employees substantially comparable in value, in the aggregate, to those provided
to other similarly situated employees of the Company and its subsidiaries (other
than such Legacy B/E Aerospace Employees) immediately prior to the completion of
the Merger. Notwithstanding anything in this Agreement to the contrary, Good
Reason shall not include any modification to your compensation and benefits in
accordance the terms of the Merger Agreement (if applicable), as described in
the preceding sentence.


(4)    Application. Except as expressly provided in this Exhibit A, the terms of
the Agreement shall continue to apply to the Converted Awards. Upon completion
of the Merger, where applicable, references in the Agreement to the Company
shall include UTC, references to the RSUs shall include the Converted Awards,
and references to Common Stock shall include the common stock of UTC. The terms
and conditions set forth in this Exhibit A are subject to and contingent upon
the completion of the Merger, and shall have no force and effect upon the
termination of the Merger Agreement prior to the completion of the Merger.
 


8

--------------------------------------------------------------------------------





Rockwell Collins, Inc.
2015 Long-Term Incentives Plan
Addendum to Grant Agreement: Country-Specific Disclosures, Terms and Conditions


Introduction: The following country-specific notices, disclaimers, and/or terms
and conditions may apply if you reside or work in a particular country at the
time of grant, vesting, exercise, or payout of any Restricted Stock Unit award
received under the Plan or while holding or selling Stock received under such
award. Such terms and conditions and disclosures may also apply, as from the
date of grant, if you move to or otherwise are or become subject to applicable
laws or Company policies of a specified country. This information may be
material to your participation in the Plan. You solely are responsible for any
obligations outlined, as well as general tax or other obligations that may
apply. As local laws are often complex and change frequently and the information
provided is general in nature and may not apply to your specific situation, the
Corporation cannot assure you of any particular result, and you should seek your
own professional legal and tax advice. This Addendum forms part of the
Agreement, and unless otherwise noted, capitalized terms shall take the same
definitions assigned to them under the Plan and the relevant Agreement.
  
Securities Law Notice: Unless otherwise noted, neither the Corporation nor the
Stock is registered with any local stock exchange or under the control of any
local securities regulator outside the United States. The Plan, grant
documentation, and any other communications or materials that you may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities outside the U.S. The issuance of securities described in any
Plan-related documents is not intended for public offering or circulation in
your jurisdiction.


European Union
Data Privacy.
The following supplements the relevant Data Privacy provision of the Restricted
Stock Unit Award Terms and Conditions and/or Section 22 of the Performance Share
Agreement: You understand that Data will be held only as long as necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, review Data, request additional information about the
storage, processing, and recipients of Data, require any necessary amendments to
Data, or withdraw the consents herein in writing by contacting the Company.
Australia
Securities Law Notice
Neither the Plan, the U.S. Plan prospectus, nor any related grant documentation
has been lodged with the Australian Securities and Investments Commission
(“ASIC”).  Any offerings made under the Plan to participants in Australia are
being made pursuant to exceptions contained in Section 708 of the Australian
Corporations Act 2001 (Cth).  By participating in the Plan, you acknowledge that
neither the U.S. Plan prospectus nor any other related grant documentation has
been prepared with reference to any participant’s particular investment
objectives or financial or tax situation and does not purport to contain all the
information that a prospective Plan participant may require. Furthermore, the
U.S. Plan prospectus and any other related grant documentation do not contain
all the information which would be required in a prospectus prepared in
accordance with the requirements of the Australian Corporations Act 2001 (Cth).
If you sell shares acquired under the Plan in Australia (i.e., not through a
U.S. stock exchange), you may be subject to certain disclosure and/or filing
requirements under Australian securities laws. Any advice given to you in
connection with the offer is general advice only, and you should consider
obtaining their own financial product advice from an independent person who is
licensed by ASIC to give such advice.


Settlement and Statement under Section 83A-105 of the Income Tax Assessment Act
1997 (Cth)
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the RSUs and/or Performance Shares shall be in shares and not, in
whole or in part, in the form of cash. Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies to the Plan and any grants,
subject to the requirements of the Act. Accordingly, it is intended for income
tax in relation to be deferred until vesting, unless your employment terminates
earlier for any reason. However, the Company is not providing tax advice, and
you should consult your personal advisor for the precise tax treatment of any
grants.
Brazil
Foreign Assets Reporting
If you are a resident of Brazil, you will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil (“BACEN”) if the aggregate value of such assets and rights (including any
capital gain, dividend or profit attributable to such assets) is equal to or
greater than US $100,000. The reporting should be completed at the beginning of
each year.



9

--------------------------------------------------------------------------------





Canada
Securities Law Notice
The security represented by the RSUs or Performance Shares was issued pursuant
to an exemption from the prospectus requirements of applicable securities
legislation in Canada.  Participant acknowledges that as long as the Company is
not a reporting issuer in any jurisdiction in Canada, the RSUs and the
underlying Shares will be subject to an indefinite hold period in Canada and
subject to restrictions on their transfer in Canada. Subject to applicable
securities laws, Participant is permitted to sell Shares acquired through the
Plan through the designated broker appointed under the Plan, assuming the sale
of such Shares takes place outside Canada via the stock exchange on which the
Shares are traded.


Settlement
For Canadian federal income tax purposes, the grant is intended to be treated as
an agreement by the Corporation to sell or issue shares to the Employee and, as
such, is intended to be subject to the rules in Section 7 of the Income Tax
Act (Canada). Notwithstanding any discretion in the Plan or the Agreement to the
contrary, settlement of any grant shall be made only in Stock issued by the
Corporation from treasury and not, in whole or in part, in the form of cash or
other consideration.


Foreign Share Ownership Reporting
If you are a Canadian resident, your ownership of certain foreign property
(including shares of foreign corporations) in excess of $100,000 may be subject
to strict ongoing annual reporting obligations.  Please refer to CRA Form
T1135 (Foreign Income Verification Statement) and consult your tax advisor for
further details.  It is your responsibility to comply with all applicable tax
reporting requirements.


Quebec: Consent to Receive Information in English
This form and related documents are drawn up in English at the express wish of
the parties. Ce formulaire ainsi que les documents qui s’y rattachent sont
rédigés en anglais à la demande expresse des parties.
France
Foreign Ownership Reporting
Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.


Consent to Receive Information in English
By accepting the Restricted Stock Units, you confirm having read and understood
the Plan and the Agreement, which were provided in the English language. You
accept the terms of those documents accordingly.   En acceptant cette
attribution gratuite d’actions, vous confirmez avoir lu et comprenez le Plan et
ce Contrat, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Vous acceptez les dispositions de ces documents en connaissance
de cause.
Hong Kong
Securities Law Notice
The RSUs and Performance Shares and any Stock issued upon vesting do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company and its affiliates. The Plan, the Agreement,
including this Addendum, and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable companies
and securities legislation in Hong Kong and have not been registered with or
authorized by any regulatory authority in Hong Kong, including the Securities
and Futures Commission. This Plan, the Agreement, and the incidental
communication materials are intended only for the personal use of each eligible
Participant and not for distribution to any other persons. If you have any
questions about any of the contents of the Plan, the Agreement, including this
Addendum, or other incidental communication materials, you should obtain
independent professional advice.
India
Repatriation Requirement
You are required to repatriate to India all proceeds from the subsequent sale of
Stock acquired under the Plan within 90 days from the date of sale. You will not
take any action or non-action that has the effect of delaying or eliminating the
receipt or realization of any such foreign exchange. Upon receipt or realization
of foreign exchange in India, you shall surrender such foreign exchange to an
authorized person or bank within a period of 180 days from the date of such
receipt or realization, as the case may be. Please note that you should keep the
remittance certificate received from the bank where foreign currency is
deposited in the event that the Reserve Bank of India, the Corporation or your
employer requests proof of repatriation.
Ireland
Director Reporting
If you are a director or shadow director of the Company or related company, you
may be subject to special reporting requirements with regard to the acquisition
of Stock or rights over Stock. Please contact your personal legal advisor for
further details if you are a director or shadow director.
Japan
Foreign Ownership Information
If you acquire shares of Common Stock valued at more than ¥100,000,000 in a
single transaction, you must file a Securities Acquisition Report with the
Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of the
acquisition of the Shares.


Exit Tax
Please note that you may potentially be subject to tax on your Restricted Stock
Unit or Performance Share awards (if any), even prior to vesting or exercise or
otherwise receiving any value under an award, if you relocate from Japan if you
(1) hold financial assets with an aggregate value of ¥100,000,000 or more upon
departure from Japan and (2) maintained a principle place of residence (jusho)
or temporary place of abode (kyosho) in Japan for 5 years or more during the
10-year period immediately prior to departing Japan. You should discuss your tax
treatment with your personal tax advisor.



10

--------------------------------------------------------------------------------





Korea
Repatriation Requirement
Please note that proceeds received from the sale of stock overseas must be
repatriated to Korea within three (3) years if such proceeds exceed US $500,000
per sale. Separate sales may be deemed a single sale if the sole purpose of
separate sales was to avoid a sale exceeding the US $500,000 per sale threshold.
Mexico
Labor Law Acknowledgment
The invitation Rockwell Collins, Inc. is making under the Plan is unilateral and
discretionary and is not related to the salary and other contractual benefits
granted to you by your employer; therefore, benefits derived from the Plan will
not under any circumstance be considered as an integral part of your salary.
Rockwell Collins reserves the absolute right to amend the Plan and discontinue
it at any time without incurring any liability whatsoever. This invitation and,
in your case, the acquisition of shares does not, in any way, establish a labor
relationship between you and Rockwell Collins, nor does it establish any rights
between you and your employer.


La invitación que Rockwell Collins, Inc. hace en relación con el Plan es
unilateral, discrecional y no se relaciona con el salario y otros beneficios que
recibe actualmente de su actual empleador, por lo que cualquier beneficio
derivado del Plan no será considerado bajo ninguna circunstancia como parte
integral de su salario. Por lo anterior, Rockwell Collins se reserva el derecho
absoluto para modificar o terminar el mismo, sin incurrir en responsabilidad
alguna. Esta invitación y, en su caso, la adquisición de acciones, de ninguna
manera establecen relación laboral alguna entre usted y Rockwell Collins y
tampoco genera derecho alguno entre usted y su empleador.
Philippines
Securities Law Notice. This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 of the Philippines Securities Regulation Code. THE
SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE PHILIPPINES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE. ANY
FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
Singapore
Securities Law Notice
This grant and the Stock to be issued thereunder shall be made available only to
an employee of the Corporation or its Subsidiary, in reliance of the prospectus
exemption set out in Section 273(1)(f) of the Securities and Futures Act
(Chapter 289) of Singapore (the “SFA”) and is not made with a view to the Stocks
so issued being subsequently offered for sale or sold to any other party in
Singapore. You understand and acknowledge that this Agreement and/or any other
document or material in connection with this offer and the Stock thereunder have
not been and will not be lodged, registered or reviewed by the Monetary
Authority of Singapore. Any and all Stocks to be issued hereunder shall
therefore be subject to the general resale restriction under Section 257 of the
SFA, and you undertake not to make any subsequent sale in Singapore, or any
offer of sale in Singapore, of any of the shares of Common Stock (received upon
vesting of this offer), unless that sale or offer  in Singapore is made pursuant
to the exemptions under Part XIII Division (1) Subdivision (4) other than
Section 280 of the SFA.


Exit Tax and Deemed Exercise Rule
If you have received a grant in relation to your employment in Singapore, please
note that if you are 1) a permanent resident of Singapore and leave Singapore
permanently or are transferred out of Singapore; or 2) neither a Singapore
citizen nor permanent resident and either cease employment in Singapore or leave
Singapore for any period exceeding 3 months, you will likely be taxed on your
awards on a “deemed exercise” basis, even though your awards have not yet
vested, been exercised, or paid out. You should discuss your tax treatment with
your personal tax advisor. 


Director Reporting
If you are a director or shadow director of the Corporation or a Subsidiary, you
may be subject to special reporting requirements with regard to the acquisition
of Stock or rights over Stock. Please contact your personal legal advisor for
further details if you are a director or shadow director.
Spain
Foreign Share Ownership Reporting


If the Participant is a Spanish resident, his/her acquisition, purchase,
ownership, and/or sale of foreign-listed stock may be subject to ongoing annual
reporting obligations with the Dirección General de Politica Comercial e
Inversiones Exteriores (“DGPCIE”) of the Ministerio de Economia, the Bank of
Spain, and/or the tax authorities. These requirements change periodically, so
the Participant should consult his/her personal advisor to determine the
specific reporting obligations.


Currently, the Participant must declare the acquisition of Shares to DGPCIE for
statistical purposes. The Participant must also declare the ownership of any
Shares with the DGPCIE each January while the shares are owned. The relevant
forms are Form D6 and, depending on the amount of assets, Form D8.


In addition, if the Participant perform transactions with non-Spanish residents
or hold a balance of assets and liabilities with foreign parties higher than EUR
1,000,000, the Participant may be required to report such transactions and
accounts to the Bank of Spain. The frequency (monthly, quarterly or annually) of
the notification will vary depending on the total value of the transactions or
the balance of assets and liabilities.


If the Participant holds assets or rights outside of Spain (including Shares
acquired under the Plan), he/she may also have to file Form 720 with the tax
authorities, generally if the value of your foreign investments exceeds €50,000.
Please note that reporting requirements are based on what the Participant has
previously disclosed and the increase in value and the total value of certain
groups of foreign assets.



11

--------------------------------------------------------------------------------





United Arab Emirates
Securities Law Notice
This Plan has not been approved or licensed by the UAE Central Bank or any other
relevant licensing authorities or governmental agencies in the United Arab
Emirates. This Plan is strictly private and confidential and has not been
reviewed by, deposited or registered with the UAE Central Bank or any other
licensing authority or governmental agencies in the United Arab Emirates. This
Plan is being issued from outside the United Arab Emirates to a limited number
of employees of Rockwell Collins, Inc. and affiliated companies and must not be
provided to any person other than the original recipient and may not be
reproduced or used for any other purpose. Further, the information contained in
this report is not intended to lead to the issue of any securities or the
conclusion of any other contract of whatsoever nature within the territory of
the United Arab Emirates.
United Kingdom
Withholding of Tax  
The following provision supplements, as applicable, Section 5 or 7 of the
relevant Restricted Stock Unit Award Terms and Conditions and Section 16 of the
Performance Share Agreement:
 
If payment or withholding of any tax, social contributions, and/or other charges
that may be due is not made within ninety (90) days of the event giving rise to
such amounts (the “Due Date”) or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the amount of
any uncollected amounts will constitute a loan owed by Participant to his
employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current Official Rate of Her Majesty’s Revenue and Customs
(“HMRC”), it will be immediately due and repayable, and the Corporation or the
employer may recover it at any time thereafter by any legal means.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Corporation (within the meaning of Section 13(k) of the U.S. Securities
and Exchange Act of 1934, as amended), Participant will not be eligible for such
a loan to cover such amounts. In the event that Participant is a director or
executive officer and the amounts are not collected from or paid by Participant
by the Due Date, any uncollected amounts will constitute a benefit to
Participant on which additional income tax and national insurance contributions
will be payable. Participant will be responsible for reporting and paying any
income tax and national insurance contributions due on this additional benefit
directly to HMRC under the self-assessment regime.


Settlement
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
settlement of the award shall be made only in Stock and not, in whole or in
part, in the form of cash.







































12

--------------------------------------------------------------------------------













ROCKWELL COLLINS, INC.
2015 LONG-TERM INCENTIVES PLAN
RESTRICTED STOCK UNITS
TAX SUPPLEMENT FOR EMPLOYEES OUTSIDE THE UNITED STATES
This supplement summarizes the likely tax consequences of participating in the
Rockwell Collins, Inc. 2015 Long-Term Incentives Plan (the “Plan”), assuming you
are and will continue to be resident in the country you are resident in at the
time of grant. This summary is based on the assumption that you are and will
continue to be actively employed by Rockwell Collins, Inc. or an affiliate of
Rockwell Collins, Inc. in the country you are resident in at the time of grant.
The summary is based upon the relevant tax laws, as well as administrative and
judicial interpretations, in effect as of November 2017. If these laws or
interpretations thereof change in the future, possibly with retroactive effect,
the information provided may no longer be accurate. Note this summary is limited
to a general description of the national tax laws and is not intended to address
local, city, regional, or other provincial tax laws that may also apply.


The tax consequences of Restricted Stock Units granted under the Plan are based
on complex tax laws, which may be subject to varying interpretations, and the
application of such laws may depend, in large part, on the surrounding facts and
circumstances. This discussion does not apply to every specific transaction that
may occur in connection with the Plan, and this discussion does not address the
impact of the completion of the Merger on the RSUs. Moreover, it may not apply
to your particular tax or financial situation, particularly if you move from one
country to another, and we are not in a position to assure you of any particular
tax result. Therefore, we recommend that you consult with your own tax advisor
regularly to determine the consequences of taking or not taking any action
concerning your Restricted Stock Units and to determine how the tax or other
laws in your country apply to your specific situation.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.
Australia
Grant of Restricted Stock Units
You are not subject to tax upon grant as there is a “real risk of forfeiture,”
i.e., the Restricted Stock Units will lapse if you do not remain an employee
until vesting.


Vesting of Restricted Stock Units
In Australia, you will recognize taxable income at the “taxing point,” which
will generally occur upon the earliest of the following events:
When your Restricted Stock Units vest;
When the employment with respect to which the Restricted Stock Units were
granted ceases and you retain your Restricted Stock Units prior to vesting.


In the normal course of events, therefore, for continuing employees, Restricted
Stock Units are typically taxed when they vest.


If your Restricted Stock Units vest, you will be subject to ordinary income tax
upon vesting on the value of the underlying shares when your Restricted Stock
Units vest, unless you sell the underlying shares within 30 days of vesting, in
which case tax is imposed on the net sale proceeds at the time of sale. The
taxable income is subject to income tax at your marginal tax rate and will also
be subject to Medicare Levy.


Cessation of Employment
As noted above, if you cease employment and retain any unvested Restricted Stock
Units, you may be subject to income tax on your Restricted Stock Units on the
value of the underlying shares on the date of cessation of employment (prior to
vesting). However, if you sell the underlying shares within 30 days of cessation
of employment, tax is imposed on the net sale proceeds at the time of sale.


The taxable income is subject to income tax at your marginal tax rate and will
also be subject to Medicare Levy.


If you paid income tax upon cessation of employment and these Restricted Stock
Units are subsequently forfeited, please consult our personal tax advisor to
determine the tax treatment in your particular circumstances.



13

--------------------------------------------------------------------------------





Australia Continued


Sale of Shares
If you sell the underlying shares after 30 days following the taxing point, you
are subject to capital gains tax on any additional gain realized upon the sale
of those shares.


If you sell the shares after 30 days following the taxing point but before
holding them for at least one year following vesting, the amount included in
your net capital gain is the excess of (1) the sale price of the shares, over
(2) the “cost base” of the shares. If you sell the shares after holding them for
at least one year following vesting, the amount included in your net capital
gain is limited to 50% of the excess of (1) the sale price of the shares, over
(2) the “cost base” of the shares. The “cost base” of the shares is the market
value of the underlying shares that was included in your taxable income for the
year in which the taxing point occurs.


If the proceeds received upon sale of your shares is less than the “cost base”
of those shares, a capital loss will be available to offset current or future
year capital gains. Note that a capital loss may not be used as a deduction from
assessable income.


Tax Withholding and Reporting Requirements
Your employer will report the number of your Restricted Stock Units to you and
to the Australian Taxation Office in the tax year of grant. Your employer will
also report the number and estimated value of your Restricted Stock Units to you
and to the Australian Taxation Office in the year of the taxing point. Your
employer will not withhold income tax or Medicare Levy contributions in relation
to your Restricted Stock Units, and you must instead remit the income tax and
Medicare Levy contributions due as a result of the vesting of your Restricted
Stock Units to the Australian tax authorities.


Generally, you must report on your personal tax return the taxable amount
recognized upon 1) the vesting of your Restricted Stock Units or 2) the sale of
the underlying shares within 30 days of vesting. In addition, you must report
any taxable capital gain or loss when you sell shares after 30 days following
vesting. The Medicare levy typically applies to Australian residents.
Brazil
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax on the fair market value of the shares that you
receive when your Restricted Stock Units vest. Social insurance contributions
will also likely apply (to the extent you have not already reached the
applicable contribution ceiling).


Sale of Shares
When you sell shares you receive upon vesting of your Restricted Stock Units,
you may be subject to capital gains tax.  Your gain is equal to the difference
between:


(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


A monthly exemption amount is available.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social contributions (to
the extent you have not exceeded the applicable contribution ceiling) due upon
receipt of your shares. You may have an obligation to report details of any tax
liabilities arising from the vesting of your Restricted Stock Units, the sale or
disposal of shares, and payment of dividends to the Brazilian tax authorities.



14

--------------------------------------------------------------------------------





Canada
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and any applicable social contributions (e.g.,
Canada Pension Plan, Quebec Pension Plan, and Quebec Parental Insurance Plan
contributions, etc.) on the fair market value of the shares that you receive
when your Restricted Stock Units vest. Social contributions are subject to
annual contribution ceilings.


Sale of Shares
When you sell the shares you received upon vesting of your Restricted Stock
Units, you may be subject to capital gains tax. Your gain is equal to the
difference between the amount for which you sell the shares and the “tax cost”
of the shares. One-half of any capital gain is subject to income tax at your
marginal rate in the year of sale, to the extent it cannot be netted out against
capital losses sustained on other investments in the year of sale or in certain
prior or subsequent tax years.


The tax cost is generally equal to the fair market value of the shares on the
date they are acquired. However, if you also own additional Rockwell Collins
shares, the tax cost of the shares acquired upon vesting of a Restricted Stock
Unit is derived by averaging the fair market value of such shares on the date
they are acquired with the tax cost of the additional Rockwell Collins shares
that you already own. As a limited exception to this averaging rule, if you sell
the shares acquired on the vesting of your Restricted Stock Units within 30 days
after the acquisition date, depending on which method would be most advantageous
to you, you may choose the tax cost of the shares to be based either on (1) the
averaging method described above, or (2) the fair market value of such shares on
the date they are acquired.


Tax Withholding and Reporting Requirement
When your Restricted Stock Units vest, Rockwell Collins may withhold and cause
to be sold on the market a sufficient number of the shares otherwise deliverable
to you to satisfy income tax and any applicable withholding requirements and
remit such amounts to the Canada Revenue Agency. Alternatively, your employer
will implement such other arrangement as it chooses (including withholding from
salary or other employment income) to satisfy its source deduction obligation.
You may have an obligation to report details of any tax liabilities arising from
the vesting of your Restricted Stock Units, the sale or disposal of shares, and
payment of dividends to the Canadian tax authorities.
France
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social contributions (including CSG and CRDS)
on the fair market value of the shares that you receive when your Restricted
Stock Units vest. A surtax may also apply to “High Earners” above the applicable
income threshold.


Sale of Shares
When you sell the shares you received upon vesting of your Restricted Stock
Units, the gain equal to the difference between the the net sale price and the
fair market value on the vest date is taxable as capital gains. Capital gains
realized upon the sale of the shares will be subject to progressive personal
income tax rates and to social contributions (though a certain portion of the
global social contribution rate will be deductible in the year of payment).


For the calculation of the personal income tax base only, a rebate depending on
the holding period would apply (equal to 50% if the shares have been held
between 2 and 8 years, 65% after 8 years of holding). The “High Earners” surtax
may also apply. Any capital loss can be offset against capital gains of the same
nature realized by you and your household during the same year or during the ten
following years.


Tax Withholding and Reporting Requirement
If you are a resident of France, income tax is not withheld and you must instead
remit the income tax due as a result of the vesting of your Restricted Stock
Units to the France tax authorities. However, social insurance contributions
will be withheld. To facilitate the payment of applicable social insurance
contributions, Rockwell Collins may withhold a portion of the shares issued upon
vesting of the Restricted Stock Units with an aggregate market value sufficient
to pay your social insurance contribution withholding obligation. You may then
be issued the resulting net shares after taxes. Please note, though, that
Rockwell Collins and/or your employer may satisfy social insurance contribution
withholding through any means set forth in the grant agreement.


The income will be reported on your pay slip and on the annual wage statement
(“DADS”). It is also your responsibility to report and pay any taxes resulting
from the sale of your shares and the receipt of any dividends. Please note that
if you are not a French tax resident, the withholding rules may be different. In
addition, withholding rules may change in the future and Rockwell Collins and/or
your employer may withhold at vesting and/or sale of shares if required to do so
under French law.



15

--------------------------------------------------------------------------------





Germany
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax (plus solidarity surcharge and church tax, if
applicable) and social insurance contributions (to the extent you have not
exceeded the applicable contribution ceiling) on the fair market value of the
shares that you receive when your Restricted Stock Units vest.


Sale of Shares
Assuming you receive shares as a result of the vesting of Restricted Stock Units
on or after January 1, 2009, when you sell such shares, you may be subject to
capital gains tax and solidarity surcharge. Your gain is equal to the difference
between:


(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


A small amount of the capital gain may be exempt. Different rules will apply in
the unlikely event you held directly or indirectly 1% or more of Rockwell
Collins Inc.’s share capital at any time during the five years preceding the
sale.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social contributions (to
the extent you have not exceeded the applicable contribution ceiling) due upon
receipt of your shares. You are required to report any income, dividends, and
non-exempt capital gain resulting from your participation in the Plan on your
annual personal tax return.
Hong Kong
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax on the fair market value of the shares that you
receive when your Restricted Stock Units vest.


Sale of Shares
You are not subject to tax when you sell the shares received from your
Restricted Stock Units.


Tax Withholding and Reporting Requirements
Your employer will not be required to withhold any income tax on vesting or sale
of the shares, and you must instead remit the income tax due as a result of the
vesting of your Restricted Stock Units to the Hong Kong tax authorities.
However, your employer will report the income realized at vesting to the tax
authorities on an annual basis.
India
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax (plus a small education surcharge) on the fair
market value of the shares that you receive when your Restricted Stock Units
vest. For Indian tax purposes, the Company may impose a specified fair market
value.


Sale of Shares
You may be subject to capital gains tax on any difference between the proceeds
received from the sale of shares and the fair market value of the shares upon
vesting (as determined under the Income Tax Act, 1961). The applicable capital
gains tax rate depends upon how long you hold the shares after vesting. You
should consult your tax advisor about any capital gains tax that you may owe.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income taxes upon vesting of your
 Restricted Stock Units. You are required to report any income, dividends, and
capital gain resulting from your participation in the Plan on your annual
personal tax return.



16

--------------------------------------------------------------------------------





Ireland
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax, Universal Social Charge (USC) and social
insurance contributions on the fair market value of the shares that you receive
when your Restricted Stock Units vest.


Sale of Shares
When you sell the shares received under your Restricted Stock Units, you are
generally subject to capital gains tax on any gain, which is the excess of the
sale price over the total amount on which you have already paid income tax. Your
aggregate capital gains will be subject to an annual exemption amount.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax, USC and social insurance
contributions due upon receipt of your shares. You may have an obligation to
report details of any tax liabilities arising from the vesting of your
Restricted Stock Units, the sale or disposal of shares, and payment of dividends
to the Ireland tax authorities.
Japan
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax on the fair market value of the shares that you
receive when your Restricted Stock Units vest. The income will likely be
characterized as remuneration income and taxed at your progressive tax rate.


Sale of Shares
When you sell shares you receive upon vesting of your Restricted Stock Units,
you may be subject to capital gains tax.  Your gain is equal to the difference
between:
(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


Tax Withholding and Reporting Requirements
Your employer will likely not be required to withhold any income tax on vesting
or sale of the shares and you must instead remit the income tax due as a result
of the vesting of your Restricted Stock Units to the Japanese tax authorities.
However, your employer will report the income realized at vesting to the tax
authorities on an annual basis. You are required to report any income,
dividends, and capital gain resulting from your participation in the Plan on
your annual personal tax return.


Exit Tax
Please note that you may potentially be subject to tax on your Restricted Stock
Unit award, even prior to vesting or otherwise receiving any value under such
award, if you relocate from Japan if you (1) hold financial assets with an
aggregate value of ¥100,000,000 or more upon departure from Japan and (2)
maintained a principle place of residence (jusho) or temporary place of abode
(kyosho) in Japan.
Korea
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social insurance contributions (to the extent
you have not exceeded the applicable contribution ceiling) on the fair market
value of the shares that you receive when your Restricted Stock Units vest.


Sale of Shares
When you sell shares you receive upon vesting of your Restricted Stock Units,
you may be subject to capital gains tax.  Your gain is equal to the difference
between:
(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


An annual exemption amount is available.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social contributions due
upon receipt of your shares. You may have an obligation to report details of any
tax liabilities arising from the vesting of your Restricted Stock Units, the
sale or disposal of shares, and payment of dividends to the Korean tax
authorities.



17

--------------------------------------------------------------------------------





Mexico
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social insurance contributions on the fair
market value of the shares that you receive when your Restricted Stock Units
vest.


Sale of Shares
When you sell shares you receive upon vesting of your Restricted Stock Units,
you may be subject to capital gains tax. Your gain is equal to the difference
between:
(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


Your cost basis in the shares may need to be adjusted inflation when you hold
the shares more than one month.


Your total capital gain on the sale must be divided into the number of years
that you held the stock, up to 20 years. One year’s worth of capital gain will
be taxed as ordinary income at your marginal tax rate. The remainder of your
capital gain will be taxed at your effective tax rate for the year of sale or,
alternatively, at your average effective tax rate for the previous 5 years
concluding with the year of sale. For more information on how to calculate the
tax due on your capital gain, please consult your personal tax advisor.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social insurance (to the
extent you have not exceeded the applicable contribution ceiling) in relation to
the vesting of your Restricted Stock Units. However, you remain responsible for
reporting and where necessary paying any taxes incurred at the time your
Restricted Stock Units vest.
Netherlands
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social insurance contributions on the fair
market value of the shares that you receive when your Restricted Stock Units
vest.


Sale of Shares
You are not subject to tax when you sell the shares received from your
Restricted Stock Units based on the assumption that you do not have a
substantial interest in Rockwell Collins (i.e., at least 5% ownership of any
type of Rockwell Collins shares).


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social insurance (to the
extent you have not exceeded the applicable contribution ceiling) in relation to
the vesting of your Restricted Stock Units. However, you may have an obligation
to report details of any tax liabilities arising from the vesting of your
Restricted Stock Units, the sale or disposal of shares, and payment of dividends
to the tax authorities in the Netherlans.



18

--------------------------------------------------------------------------------





Philippines
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units


For managerial/supervisory employees:
You are not subject to income tax upon vesting as the shares you receive when
your Restricted Stock Units vest will be considered a fringe benefit in the
Philippines for income tax purposes. However, the fair market value of the
shares that you receive when your Restricted Stock Units vest will be subject to
social insurance contributions.


For rank and file employees:
You are subject to income tax and social insurance contributions on the fair
market value of the shares that you receive when your Restricted Stock Units
vest.


Sale of Shares
When you sell shares you receive upon vesting of your Restricted Stock Units,
you may be subject to capital gains tax.  Your gain is equal to the difference
between:
(1)the amount for which you sell the shares, and
(2)the aggregate fair market value of the shares on the date when your
Restricted Stock Units vest.


Because Rockwell Collins stock is stock of a foreign corporation, the amount of
your taxable gain will depend on various factors, including whether you held the
shares for 12 months or more. Note different treatment may apply for
non-Filipino citizens even if tax resident in the Philippines.


Tax Withholding and Reporting Requirements


For managerial/supervisory employees:
Your employer will withhold social contributions (to the extent you have not
exceeded the applicable contribution ceiling) due upon receipt of your shares.
You are required to report any income from the vesting of your Restricted Stock
Units, dividends, and capital gain resulting from your participation in the Plan
on your annual personal tax return.


For rank and file employees:
Your employer will withhold and report income tax and social contributions (to
the extent you have not exceeded the applicable contribution ceiling) due upon
receipt of your shares. You are required to report any income from the vesting
of your Restricted Stock Units, dividends, and capital gain resulting from your
participation in the Plan on your annual personal tax return.
Singapore
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax on the fair market value of the shares when your
Restricted Stock Units vest.


Sale of Shares
You are not subject to tax when you sell the shares received from your
Restricted Stock Units based on the assumption that you are not regarded as
carrying out a trade in buying and selling shares.


Tax Withholding and Reporting Requirements
Your employer will not withhold any income tax incurred upon the vesting of your
Restricted Stock Units. Your employer is required to report income received by
you from your Restricted Stock Units. You are required to report and remit any
taxes incurred in connection with the vesting of your Restricted Stock Units.


Exit Tax and Deemed Vesting Rule
If you have received a grant in relation to your employment in Singapore, please
note that if you are 1) a permanent resident of Singapore and leave Singapore
permanently or are transferred out of Singapore; or 2) neither a Singapore
citizen nor permanent resident and either cease employment in Singapore or leave
Singapore for any period exceeding 3 months, you will likely be taxed on your
awards on a “deemed vesting” basis, even though your Restricted Stock Units have
not yet vested. You should discuss your tax treatment with your personal tax
advisor.



19

--------------------------------------------------------------------------------





Spain
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social insurance contributions on the fair
market value of the shares that you receive when your Restricted Stock Units
vest.


Note that in some circumstances, it may be possible for a portion of the taxable
income realized when your Restricted Stock Units vest to be reduced by 30% for
purposes of determining the applicable income tax rate. This may result in your
taxable income being subject to income tax at a lower rate. However, 100% of the
fair market value of the shares that you receive when your Restricted Stock
Units vest will be subject to tax at such rate. Please consult with your
personal tax advisor for details.


Sale of Shares
When you sell the shares you received upon vesting of your Restricted Stock
Units, you may be subject to capital gains tax. Your gain is equal to the
difference between the amount for which you sell the shares and the cost basis
of the shares. For tax purposes, a first-in first-out (FIFO) principle is
applied when determining the cost basis of the shares sold. Under the FIFO
principle, the oldest shares acquired are deemed to be the first shares sold.


Tax Withholding and Reporting Requirements
Your employer will withhold and report income tax and social contributions (to
the extent you have not exceeded the applicable contribution ceiling) due upon
receipt of your shares. You are required to report any income, dividends, and
capital gain resulting from your participation in the Plan on your annual
personal tax return.
Switzerland
Grant of Restricted Stock Units
You are not subject to tax when your Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and social contributions on the fair market value
of the shares that you receive when your Restricted Stock Units vest. The
combined federal, municipal and cantonal tax rates vary depending on the canton
in which you reside.


Sale of Shares
There is no tax on private capital gains in Switzerland. Therefore, you are not
subject to tax when you sell the shares received from your Restricted Stock
Units based on the assumption that you do not qualify as a professional
securities dealer.


Tax Withholding and Reporting Requirement
Your employer will withhold income tax in relation to the vesting of your
Restricted Stock Units only if you are subject to tax at source. Swiss citizens,
C permit holders and their spouses are not subject to tax at source. However,
social insurance contrinbutions will be withheld regardless of whether or not
you are subject to tax at source.


Your employer will report the income realized at vesting to the tax authorities
on an annual basis. However, you may have an obligation to report, and where
necessary to pay any taxes incurred at the time your Restricted Stock Units
vest.
United Arab Emirates
Grant of Restricted Stock Units
You are not subject to tax when the Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
Currently, there is no income tax in the UAE. It is expected that you will not
be subject to income tax on the shares you receive when your Restricted Stock
Units vest.


Sale of Shares
It is expected that no capital gains tax will apply when you sell the shares you
received under the RSUs.


Tax Withholding and Reporting Requirements
Your employer will not withhold or report taxes in relation to your RSUs.



20

--------------------------------------------------------------------------------





United Kingdom
Grant of Restricted Stock Units
You are not subject to tax when the Restricted Stock Units are granted to you.


Vesting of Restricted Stock Units
You are subject to income tax and employee’s National Insurance Contributions
(“NICs”) on the fair market value of the shares you receive when your Restricted
Stock Units vest.


Sale of Shares
When you sell the shares received under your Restricted Stock Units, you are
generally subject to capital gains tax on any gain, which is the excess of the
sale price over the total amount on which you have already paid income tax. Your
aggregate capital gains will be subject to an annual exemption amount.


Tax Withholding and Reporting Requirements
Your employer will withhold income tax and NICs in relation to the vesting of
your Restricted Stock Units. Your employer will report the details of your
Restricted Stock Units on its annual tax return to the HM Revenue & Customs
(“HMRC”). You must report details of any tax liabilities arising from the
vesting of your Restricted Stock Units, the sale or disposal of shares, and
payment of dividends to the HMRC on your personal self assessment tax return.
You also are responsible for paying any taxes owed as a result of the sale of
the shares or the receipt of any dividend.





21